Order unanimously modified by providing (1) that if plaintiff is without present knowledge of any of the particulars sought he may state such lack of knowledge under oath in lieu thereof, and (2) that if an examination of the defendant should at any time be granted the defendant shall have leave to renew the motion for a further bill of particulars after the completion of said examination, and as so modified affirmed, without costs. The bill of particulars to be served within thirty days after service of order with notice of entry thereof. No opinion. Present — Martin, P, J., Townley, Dore, Cohn and Callahan, JJ.